DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant's Amendment and Remarks filed on 7/29/2022. This Action is made FINAL.
Claims 1-20 are pending for examination.

Response to Arguments
Applicant’s arguments, see Page 7-9 , filed “Ankney fails to teach "each of the torque sensors are configured to sense torque values on the actuator driveline at each of the respective actuators when the auxiliary lift wing devices are statically fixed in the extended position; wherein an aerodynamic load acts on the auxiliary lift wing devices that are statically fixed in the extended position, and wherein a signal is generated by the aircraft system to indicate a potential failure of at least one of the passive safety brakes when a higher torque value is sensed at one of the actuators as compared to the torque values at the other one of the actuators while the aerodynamic load acts on the auxiliary lift wing devices in the extended position" as recited in amended independent claim 1, and similarly recited in amended independent claims 10 and 17. Furthermore, the other cited references do not alleviate the failures of Ankney”, with respect to the rejection(s) of claim(s) 1 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Trenkle (US20200324872A1).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeMaster (US20210122457A1) in view of Tzabari (US20200307775A1), and Trenkle (US20200324872A1).

In regards to claim 1, LeMaster teaches A system, comprising: 
	an aircraft wing having a plurality of auxiliary lift wing devices (Fig. 3) moveably attached to the aircraft wing between a retracted position and an extended position, the aircraft wing further including an actuator driveline(LeMaster: Fig. 2; Para 18 “The slat/flap control system 102 includes a power drive unit, a driveline of rotating shafts, and panels. The panels can be on leading and trailing edges of aircraft wings (e.g., slats and flaps) that move in accordance with the driveline of rotating shafts, which receive torque from the power drive unit 2”);
a plurality of actuators secured to the actuator driveline for deploying the auxiliary lift wing devices to the extended position (LeMaster: Fig. 2 Element 226 ; Para 27 “The power drive unit 221 provides torque to the one or more actuators 226 of the driveline of rotating shafts 224, which in turn move panels on the leading and trailing edges of the at least one wing 201”) … each of the actuators is connected to at least one of the auxiliary lift wing devices (LeMaster: Fig. 2; Para 27 “the power drive unit 221 provides torque to the one or more actuators 226 of the driveline of rotating shafts 224, which in turn move panels on the leading and trailing edges of the at least one wing 201”); and 
a plurality of torque sensors, fixed to the actuator driveline adjacent to one of the respective actuators(LeMaster: Fig. 2 Element 213 & 212; Para 28 “The one or more sensors 212 and 213 are sensing nodes spaced along the at least one wing 201 to detect and output torques and driveline temperatures (e.g., torque and temperature measurements) to the controller 211”); each of the torque sensors are configured to sense torque values on the actuator driveline at each of the respective actuators (LeMaster: Fig. 2 Element 213 & 212; Para 28 “the sensors 212 acquire at least one temperature input (e.g., a first driveline temperature for measuring skin temperature of a corresponding actuator 226) at least one torque input (e.g., first and second torques on each side of the corresponding actuator 226). The sensors 213 acquire at least one temperature input (e.g., a second driveline temperature for measuring skin temperature of the corresponding actuator 226) at least one torque input (e.g., a third torque of the corresponding actuator 226)”)…
Yet LeMaster do not teach … each of the actuators include at least one of a plurality of passive safety brakes,
each of the torque sensors are configured to sense torque values… when the auxiliary lift wing devices are statically fixed in the extended position actuator;
wherein an aerodynamic load acts on the auxiliary lift wing devices that are statically fixed in the extended position, and wherein a signal is generated by the aircraft system to indicate a potential failure of at least one of the passive safety brakes when a higher torque value is sensed at one of the actuators as compared to the torque values at the other one of the actuators while the aerodynamic load acts on the auxiliary lift wing devices in the extended position.
However, in the same field of endeavor, Tzabari teaches … each of the actuators include at least one of a plurality of passive safety brakes (Tzabari: Para 60 “One safeguard against such asymmetry condition is the use of no-back devices 36A, 36B respectively associated with actuators 34A, 34B. In some embodiments, no-back devices 36A, 36B may be integrated with (i.e., be part of) each respective actuator 34A, 34B. In some embodiments, all of actuators 34A, 34B respectively coupled to first driveline 30A and second driveline 30B may be equipped or otherwise associated with respective no-back devices 36A, 36B. No-back devices 36A, 36B may prevent the air loads acting on flaps 26A, 26B from driving flaps 26A, 26B in an uncommanded direction by holding each respective actuator 34A, 34B in its current position. No-back devices 36A, 36B may effectively render each actuator 34A, 34B irreversible”; i.e. the No-back devices 36A, 36B would encompass passive safety brake as it acts as a brake that lock each respective actuator 34A, 34B in its current position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of LeMaster with the feature of each of the actuators include at least one of a plurality of passive safety brakes disclosed by Tzabari. One would be motivated to do so for the benefit of “no-back device configured to prevent an air load on the one or more first high-lift flight control surfaces from driving the one or more first high-lift flight control surfaces” (Tzabari: Para 6).
Yet the combination of LeMaster and Tzabari do not teach each of the torque sensors are configured to sense torque values… when the auxiliary lift wing devices are statically fixed in the extended position actuator;
wherein an aerodynamic load acts on the auxiliary lift wing devices that are statically fixed in the extended position, and wherein a signal is generated by the aircraft system to indicate a potential failure of at least one of the passive safety brakes when a higher torque value is sensed at one of the actuators as compared to the torque values at the other one of the actuators while the aerodynamic load acts on the auxiliary lift wing devices in the extended position.
However, in the same field of endeavor, Trenkle teaches each of the torque sensors are configured to sense torque values… when the auxiliary lift wing devices are statically fixed in the extended position actuator (Trenkle: Para 76 “FIG. 4 shows a flow chart in the case of a high-lift system used by way of example for detecting a fault condition of the no-back brake, which chart is preferably executed with the aid of a monitoring unit. In this case the present monitoring is carried out in a state in which the actuator is not in operation; the monitoring can accordingly be described as “static””; Para 77 “It is checked at the beginning whether the high-lift system (abbreviation: HL) is extended or not. If this should not be the case, the check is continued until the high-lift system is in an extended state”; Para 78 “If the high-lift system is extended, on the other hand, it is checked whether the at least one drive unit is in operation or not. If the at least one drive unit is in operation, the preceding interrogations are performed again” ; Para 79 “If the drive unit is not in operation, however, the next steps of the static monitoring can be performed. The torque values of the first torque sensor and the second torque sensor are then read in and checked for whether a load is present at the input sensor (first torque sensor) and at the output sensor (second torque sensor). If no load is detected here from both sensors, it is deduced that there are no irregularities in the no-back brake and the check comes to an end”);
wherein an aerodynamic load acts on the auxiliary lift wing devices that are statically fixed in the extended position (Trenkle: Para 68 “In FIG. 1a a flap 4 is visible, for example a slat or flap segment, which is moved and held by two actuators 3 acting respectively in parallel. Arranged at the input of each actuator 3 is a no-back brake 2, which holds the loads of a flap caused by the air, for example. The central drive 7 is connected here to the several actuators 3 for actuating the flap 4”; Para 69 “In a state in which the flap 4 is not actively moved, virtually no load is present between the central drive 7 and the respective no-back brakes 2. In FIG. 1a this is depicted by the arrows ending in the actuator, which symbolize that the torque induced there by the flap 4 due to air load is not led further in the direction of the central drive 7. In such a state, in which none of the actuators is operated, the no-back brake 2 acts and prevents a transmission of a torque to drive components further upstream”), and wherein a signal is generated by the aircraft system to indicate a potential failure of at least one of the passive safety brakes when a higher torque value is sensed at one of the actuators as compared to the torque values at the other one of the actuators (Trenkle: Para 19 “the actuator system has a monitoring unit, which is connected to the first torque sensor and the second torque sensor and is designed to detect an acute or imminent fault condition of the no-back brake depending on an actuator state and the detected torque values of the first torque sensor and of the second torque sensor”; Para 20 “another torque sensor at the input or on the drive side of each actuator, and in the monitoring unit, which is designed to monitor and evaluate the signals of this sensor”; Para 76 “FIG. 4 shows a flow chart in the case of a high-lift system used by way of example for detecting a fault condition of the no-back brake, which chart is preferably executed with the aid of a monitoring unit. In this case the present monitoring is carried out in a state in which the actuator is not in operation; the monitoring can accordingly be described as “static””; Para 79 “If the drive unit is not in operation, however, the next steps of the static monitoring can be performed. The torque values of the first torque sensor and the second torque sensor are then read in and checked for whether a load is present at the input sensor (first torque sensor) and at the output sensor (second torque sensor). If no load is detected here from both sensors, it is deduced that there are no irregularities in the no-back brake and the check comes to an end”; Para 80 “Otherwise, thus if a load is present both at the input sensor (first torque sensor) and at the output sensor (second torque sensor), or a torque above a certain threshold value is detectable, a fault in the no-back brake is deduced, so that a servicing message or other message is output before the test ends”) while the aerodynamic load acts on the auxiliary lift wing devices in the extended position(Trenkle: Para 68 “In FIG. 1a a flap 4 is visible, for example a slat or flap segment, which is moved and held by two actuators 3 acting respectively in parallel. Arranged at the input of each actuator 3 is a no-back brake 2, which holds the loads of a flap caused by the air, for example. The central drive 7 is connected here to the several actuators 3 for actuating the flap 4”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of the combination of LeMaster and Tzabari with the feature of each of the torque sensors are configured to sense torque values… when the auxiliary lift wing devices are statically fixed in the extended position actuator; wherein an aerodynamic load acts on the auxiliary lift wing devices that are statically fixed in the extended position, and wherein a signal is generated by the aircraft system to indicate a potential failure of at least one of the passive safety brakes when a higher torque value is sensed at one of the actuators as compared to the torque values at the other one of the actuators while the aerodynamic load acts on the auxiliary lift wing devices in the extended position disclosed by Trenkle. One would be motivated to do so for the benefit of “a known high-lift system with auto-switching no-back brakes in such a way that automatic permanent monitoring of the function of the no-back brakes is possible” (Trenkle: Para 17). 

In regards to claim 2, the combination of LeMaster, Tzabari, and  Trenkle teaches The aircraft system of claim 1, and Tzabari further teaches a flight computer that synchronously extends the auxiliary lift wing devices to the extended position via the actuators, and synchronously retracts the auxiliary lift wing devices to the retracted position via the plurality of actuators (Tzabari: Para 63 “Controller 42 may be operatively coupled to PDU(s) 32 for commanding actuation of flaps 26A, 26B. Controller 42 may also be operatively coupled to other avionics component(s) (not shown) or otherwise configured to receive commands from a pilot of aircraft 10 directly or indirectly, or receive commands from an auto-flight system of aircraft 10”; Para 59 “During normal operation of system 28, drivelines 30A, 30B may be driven by PDU(s) 32 in unison so that the deployment and retraction of flaps 26A on wing 12A may be synchronous with the deployment and retraction of flaps 26B on wing 12B so as to provide symmetric lift characteristics between wings 12A, 12B”; Para 57 “System 28 may comprise a plurality of actuators 34A operatively coupled between first driveline 30A and one or more flaps 26A associated with wing 12A of aircraft 10. Actuators 34A may be configured to cause actuation of the one or more flaps 26A in response to the driving force (e.g., torque) received at first driveline 30A”; Para 58 “System 28 may comprise a plurality of actuators 34B operatively coupled between second driveline 30B and one or more flaps 26B associated with wing 12B of aircraft 10. Actuators 34B may be configured to cause actuation of the one or more flaps 26B in response to the driving force (e.g., torque) received at second driveline 30B”)).

In regards to claim 4, the combination of LeMaster, Tzabari, and Trenkle teaches The aircraft system of claim 2, and Tzabari further teaches the flight computer synchronously controls left and right wing flap actuator drivelines via a power drive unit (PDU) (Tzabari: Para 63 “Controller 42 may be operatively coupled to PDU(s) 32 for commanding actuation of flaps 26A, 26B. Controller 42 may also be operatively coupled to other avionics component(s) (not shown) or otherwise configured to receive commands from a pilot of aircraft 10 directly or indirectly, or receive commands from an auto-flight system of aircraft 10”; Para 59 “During normal operation of system 28, drivelines 30A, 30B may be driven by PDU(s) 32 in unison so that the deployment and retraction of flaps 26A on wing 12A may be synchronous with the deployment and retraction of flaps 26B on wing 12B so as to provide symmetric lift characteristics between wings 12A, 12B”).

As per claim 10, it recites An aircraft having a system for monitoring health of a plurality of passive safety brakes having limitations similar to those of claims 1-2 and therefore is rejected on the same basis. 

In regards to claim 13, the combination of LeMaster, Tzabari, and Trenkle teaches The aircraft of claim 10, and Tzabari further teaches the flight computer synchronously controls left and right wing flap actuator drivelines via a power drive unit (PDU) (Tzabari: Para 59 “During normal operation of system 28, drivelines 30A, 30B may be driven by PDU(s) 32 in unison so that the deployment and retraction of flaps 26A on wing 12A may be synchronous with the deployment and retraction of flaps 26B on wing 12B so as to provide symmetric lift characteristics between wings 12A, 12B”).

As per claim 17, it recites A method of monitoring health of a plurality of passive safety brakes having limitations similar to those of claims 10 and therefore is rejected on the same basis. 

Claim 3, 5, 11, 14-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeMaster (US20210122457A1) in view of Tzabari (US20200307775A1), Trenkle (US20200324872A1), and Jones (US6824099B1).

In regards to claim 3, the combination of LeMaster, Tzabari, and  Trenkle teaches The aircraft system of claim 2,
Yet the combination of LeMaster, Tzabari, and  Trenkle do not teach when the signal is generated, the flight computer records the higher torque value, and generates a message to indicate the potential failure of the at least one of the passive safety brakes.
However, in the same field of endeavor, Jones teaches when the signal is generated, the flight computer records the higher torque value(Jones: Col. 2 Lines 18-26 “the aircraft system can further include a force sensor operably coupled to the brake that is configured to measure a force applied to the brake as the control surface moves from the extended position toward the retracted position. A memory device can be operatively coupled to the force sensor that is configured to record the force applied to the brake as the control surface moves from the extended position toward the retracted position”), and generates a message to indicate the potential failure of the at least one of the passive safety brakes(Jones: Col. 7 Lines 7-23 “When the brake 240 no longer provides a sufficient margin over the maximum expected aerodynamic loads, then the flight control computer 368 can send a signal (for example, to the cockpit for the pilot or to a memory for download by maintenance personnel) indicating that service of the brake 240 is required”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the aircraft system of the combination of LeMaster, Tzabari, and  Trenkle with the feature of when the signal is generated, the flight computer records the higher torque value, and generates a message to indicate the potential failure of the at least one of the passive safety brakes disclosed by Jones. One would be motivated to do so for the benefit of “the routine 500 can proceed to block 512 and send a signal indicating that brake service is required” (Jones: Col. 8 Lines 22-23).


In regards to claim 5, the combination of LeMaster, Tzabari, Trenkle, and Jones  teaches The aircraft system of claim 4, and Jones further teaches when an in-flight signal is generated, the flight computer also sends a message to a flight deck (Jones: Col. 7 Lines 7-23 “When the brake 240 no longer provides a sufficient margin over the maximum expected aerodynamic loads, then the flight control computer 368 can send a signal (for example, to the cockpit for the pilot or to a memory for download by maintenance personnel) indicating that service of the brake 240 is required”).

In regards to claim 11, the combination of LeMaster, Tzabari, Trenkle, and Jones  teaches The aircraft of claim 10, and Jones further teaches when the signal is generated, the flight computer records the higher torque value (Jones: Col. 2 Lines 18-26 “the aircraft system can further include a force sensor operably coupled to the brake that is configured to measure a force applied to the brake as the control surface moves from the extended position toward the retracted position. A memory device can be operatively coupled to the force sensor that is configured to record the force applied to the brake as the control surface moves from the extended position toward the retracted position”) while Trenkle further teaches higher torque value at the one of the actuators  relative to the torque values at the other actuators, and triggers a message to indicate the potential failure of the at least of the passive safety brakes (Trenkle: Para 76 “FIG. 4 shows a flow chart in the case of a high-lift system used by way of example for detecting a fault condition of the no-back brake, which chart is preferably executed with the aid of a monitoring unit. In this case the present monitoring is carried out in a state in which the actuator is not in operation; the monitoring can accordingly be described as “static””; Para 79 “If the drive unit is not in operation, however, the next steps of the static monitoring can be performed. The torque values of the first torque sensor and the second torque sensor are then read in and checked for whether a load is present at the input sensor (first torque sensor) and at the output sensor (second torque sensor). If no load is detected here from both sensors, it is deduced that there are no irregularities in the no-back brake and the check comes to an end”; Para 80 “Otherwise, thus if a load is present both at the input sensor (first torque sensor) and at the output sensor (second torque sensor), or a torque above a certain threshold value is detectable, a fault in the no-back brake is deduced, so that a servicing message or other message is output before the test ends”).


In regards to claim 14, the combination of LeMaster, Tzabari, Trenkle, and Jones  teaches The aircraft of claim 13, and Jones further teaches the PDU is powered by redundant power sources(Jones: Col. 7 Lines 7-23 “the control surface operating system 110 (“system 110”) includes a power drive unit 220 (“PDU 220”) operably coupled to a drive shaft 222 by a series of gearboxes 221 and a universal joint 223. The PDU 220 can be housed in the fuselage 102 of the aircraft 100 (FIG. 1), and the drive shaft 222 can extend longitudinally within the wing 104 forward of the flaps 108. Redundant hydraulic motors 221 a,b provide power to the PDU 220. In other embodiments, the PDU 220 can include other forms of power, such as electrical power”).

In regards to claim 15, the combination of LeMaster, Tzabari, Trenkle, and Jones  teaches The aircraft of claim 14, and Jones further teaches one of the redundant sources is a hydraulic motor(Jones: Col. 7 Lines 7-23 ““the control surface operating system 110 (“system 110”) includes a power drive unit 220 (“PDU 220”) operably coupled to a drive shaft 222 by a series of gearboxes 221 and a universal joint 223. The PDU 220 can be housed in the fuselage 102 of the aircraft 100 (FIG. 1), and the drive shaft 222 can extend longitudinally within the wing 104 forward of the flaps 108. Redundant hydraulic motors 221 a,b provide power to the PDU 220. In other embodiments, the PDU 220 can include other forms of power, such as electrical power”).

In regards to claim 16, the combination of LeMaster, Tzabari, Trenkle, and Jones  teaches The aircraft of claim 14, and Jones further teaches one of the redundant sources is an electric motor(Jones: Col. 7 Lines 7-23 “the control surface operating system 110 (“system 110”) includes a power drive unit 220 (“PDU 220”) operably coupled to a drive shaft 222 by a series of gearboxes 221 and a universal joint 223. The PDU 220 can be housed in the fuselage 102 of the aircraft 100 (FIG. 1), and the drive shaft 222 can extend longitudinally within the wing 104 forward of the flaps 108. Redundant hydraulic motors 221 a,b provide power to the PDU 220. In other embodiments, the PDU 220 can include other forms of power, such as electrical power”).

In regards to claim 18, the combination of LeMaster, Tzabari, Trenkle, and Jones  teaches The method of claim 17, and Jones further teaches the signal generates a caution message (Jones: Col. 7 Lines 7-23 “When the brake 240 no longer provides a sufficient margin over the maximum expected aerodynamic loads, then the flight control computer 368 can send a signal (for example, to the cockpit for the pilot or to a memory for download by maintenance personnel) indicating that service of the brake 240 is required”).

Claim 6-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeMaster (US20210122457A1) in view of Tzabari (US20200307775A1), Trenkle (US20200324872A1), and Jones (US6824099B1) further in view of BILL(US20180208300A1).

In regards to claim 6, the combination of LeMaster, Tzabari, Trenkle, and Jones  teaches The aircraft system of claim 5.
Yet the combination of LeMaster, Tzabari, Trenkle, and Jones  do not teach the signal also indicates a potential failure of one of the torque sensors.
However, in the same field of endeavor, BILL teaches the signal also indicates a potential failure of one of the torque sensors (Bill: Para 39 “An alert generated by the controller 10 may comprise a control signal configured to cause a display device (e.g. a display device located in the cockpit of the aircraft, or a display device of a portable maintenance device used by ground crew) to display a warning message. An alert generated by the controller may comprise information relating to fault type. An alert generated by the controller may comprise ancillary information relating to a fault, such as a time the fault was detected, a severity of the fault, a location of the fault, or the like”; Para 37 “the first fault type comprises physical faults relating to braking-related components of the braking system. Physical faults include, for example, residual braking, a ruptured brake disc, a hydraulic failure, or the like. In some examples the second fault type comprises monitoring faults relating to monitoring-related components of the braking system. Monitoring faults include, for example, failure of one or more sensors, incorrect operation of one or more sensors, inaccurate readings generated by one or more sensors, or the like. In some examples the third fault type comprises faults relating to a torque sensor which generates the received torque information”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the aircraft system of the combination of LeMaster, Tzabari, Trenkle, and Jones  with the feature of the signal also indicates a potential failure of one of the torque sensors disclosed by BILL. One would be motivated to do so for the benefit of “control signal configured to cause a display device (e.g. a display device located in the cockpit of the aircraft, or a display device of a portable maintenance device used by ground crew) to display a warning message”( BILL Para 39).

In regards to claim 7, the combination of LeMaster, Tzabari, Trenkle, Jones  and BILL teaches The aircraft system of claim 6, and Jones further teaches the PDU is powered by redundant power sources(Jones: Col. 7 Lines 7-23 “the control surface operating system 110 (“system 110”) includes a power drive unit 220 (“PDU 220”) operably coupled to a drive shaft 222 by a series of gearboxes 221 and a universal joint 223. The PDU 220 can be housed in the fuselage 102 of the aircraft 100 (FIG. 1), and the drive shaft 222 can extend longitudinally within the wing 104 forward of the flaps 108. Redundant hydraulic motors 221 a,b provide power to the PDU 220. In other embodiments, the PDU 220 can include other forms of power, such as electrical power”).

	
In regards to claim 8, the combination of LeMaster, Tzabari, Trenkle, Jones  and BILL teaches The aircraft system of claim 7, and Jones further teaches one of the redundant sources is a hydraulic motor(Jones: Col. 7 Lines 7-23 “the control surface operating system 110 (“system 110”) includes a power drive unit 220 (“PDU 220”) operably coupled to a drive shaft 222 by a series of gearboxes 221 and a universal joint 223. The PDU 220 can be housed in the fuselage 102 of the aircraft 100 (FIG. 1), and the drive shaft 222 can extend longitudinally within the wing 104 forward of the flaps 108. Redundant hydraulic motors 221 a,b provide power to the PDU 220. In other embodiments, the PDU 220 can include other forms of power, such as electrical power”).

In regards to claim 9, the combination of LeMaster, Tzabari, Trenkle, Jones  and BILL teaches The aircraft system of claim 7, and Jones further teaches one of the redundant sources is an electric motor(Jones: Col. 7 Lines 7-23 “the control surface operating system 110 (“system 110”) includes a power drive unit 220 (“PDU 220”) operably coupled to a drive shaft 222 by a series of gearboxes 221 and a universal joint 223. The PDU 220 can be housed in the fuselage 102 of the aircraft 100 (FIG. 1), and the drive shaft 222 can extend longitudinally within the wing 104 forward of the flaps 108. Redundant hydraulic motors 221 a,b provide power to the PDU 220. In other embodiments, the PDU 220 can include other forms of power, such as electrical power”).

As per claim 12, it recites An aircraft having a system for monitoring health of passive safety brakes in auxiliary lift aircraft wing devices having limitations similar to those of claim 6 and therefore is rejected on the same basis. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeMaster (US20210122457A1) in view of Tzabari (US20200307775A1), Trenkle (US20200324872A1) and Jones (US6824099B1) further in view of Ankney (US10288502B1).

In regards to claim 19, the combination of LeMaster, Tzabari, Trenkle, and Jones teaches The method claim 17, wherein an in-flight monitor cycle includes measurement of static torque across left and right wing flap actuator drivelines (LeMaster: Para 23 “The software 124 can include code for monitoring torque trends over time (e.g., long-term health monitoring) and/or for detecting anomalies during a given flight cycle. For example, the software 124 can provide real-time torque measurement and health monitoring for torque trends over life and temperature ranges for specific hardware or electronic architectures that are required to implement the slat/flap control system 102”).
Yet the combination of LeMaster, Tzabari, Trenkle, and Jones do not teach measurement of static torque across left and right wing flap actuator drivelines to determine whether differences in static torque values exist among the actuators.
However, in the same field of endeavor, Ankney teaches measurement of static torque across left and right wing flap actuator drivelines to determine whether differences in static torque values exist among the actuators (Ankney Col. 4 Lines 36-39 “One or more torque sensors 150 are shown in FIG. 2 located in different locations on the shaft 105. The locations shown in FIG. 2 are by way of example only and can be varied”; Col. 4 Lines 53-63  “depending on the outputs of the sensors, skew and actuator malfunctions can be discovered, that are generally referred to as “error conditions” herein. These error conditions can be determined by comparisons to the sensor outputs and what is expected based on what instructions the control unit 102 provides to the drive unit 104. For instance, the control unit 102 can instruct the drive unit 104 to move the flaps to a fully extended position. If the torque difference between two of the sensors 150 is greater than expected, it could indicate that an actuator jam or other failure (e.g., skew) exists”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of the combination of LeMaster, Tzabari, Trenkle, and Jones with the feature of measurement of static torque across left and right wing flap actuator drivelines to determine whether differences in static torque values exist among the actuators disclosed by Ankney. One would be motivated to do so for the benefit of “these error conditions can be determined by comparisons to the sensor outputs and what is expected based on what instructions the control unit 102 provides to the drive unit 104” (Ankney: Col. 4 Lines 55-58).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeMaster (US20210122457A1) in view of Tzabari (US20200307775A1), Trenkle (US20200324872A1), and Jones (US6824099B1) further in view of Huet (US20170352204A1).

In regards to claim 20, the combination of LeMaster, Tzabari, Trenkle, and Jones teaches The method claim 17.
Yet the combination of LeMaster, Tzabari, Trenkle, and Jones do not teach a post-flight monitor cycle queries whether a caution message was sent during a previous flight.
However, in the same field of endeavor, Huet teaches a post-flight monitor cycle queries whether a caution message was sent during a previous flight (Huet: Para 3 “the critical flight controls are monitored by a monitoring system FWS (flight warning system) which signals any failure or anomaly to the crew”; Para 7 “alert or anomaly messages are transmitted to the ground stations via a message system called ACARS (aircraft communication addressing and reporting system) to be processed in the case of obvious anomalies and, otherwise, to be archived in databases. These messages are transmitted to the ground in the form of reports during the flight CFR (current flight report) or at the end of flight PFR (post flight report)”; Para 8 “The monitoring system CMS thus supplies information useful to maintenance and to the pilots to know whether an aircraft can be used in total safety or if the aircraft must be blocked in order to perform maintenance before placing it in service”; i.e. post-flight monitor cycle would be encompassed by post flight report as all the anomalies messages would be indicated on the report).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the aircraft system of the combination of LeMaster, Tzabari, Trenkle, and Jones with the feature of a post-flight monitor cycle queries whether a caution message was sent during a previous flight disclosed by Huet. One would be motivated to do so for the benefit of “This monitoring system is very effective and provides a maximum level of safety to the aircraft.”( Huet Para 9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668